TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 12, 2015



                                     NO. 03-14-00616-CR


                                Alexis Marie Ireland, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no error in the

court’s judgment requiring reversal. Therefore, the Court affirms the trial court’s judgment

adjudicating guilt. However, there was error in the judgment that requires correction. Therefore,

the Court modifies the trial court’s judgment as follows: we modify the judgment adjudicating

guilt to delete the restitution order. The judgment, as modified, is affirmed. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.